Exhibit 10.2



INCENTIVE STOCK OPTION AGREEMENT
UNDER THE INSULET CORPORATION SECOND AMENDED AND RESTATED
2007 STOCK OPTION AND INCENTIVE PLAN
Name of Optionee:    
No. of Option Shares:    
Option Exercise Price per Share:    
Grant Date:    
Expiration Date:    
Pursuant to the Insulet Corporation Second Amended and Restated 2007 Stock
Option and Incentive Plan as amended through the date hereof (the “Plan”),
Insulet Corporation (the “Company”) hereby grants to the Optionee named above an
option (the “Stock Option”) to purchase on or prior to the Expiration Date
specified above all or part of the number of shares of Common Stock, par value
$0.001 per share (the “Stock”), of the Company specified above at the Option
Exercise Price per Share specified above subject to the terms and conditions set
forth herein and in the Plan.
1.Exercisability Schedule. No portion of this Stock Option may be exercised
until such portion shall have become exercisable. Except as set forth below, and
subject to the discretion of the Administrator (as defined in Section 2 of the
Plan) to accelerate the exercisability schedule hereunder, this Stock Option
shall be vested and exercisable as follows: 25% of the number of Option Shares
as set forth above shall become vested and exercisable on the first anniversary
of the Grant Date and the remaining number of Option Shares set forth above
shall become vested and exercisable in 12 equal quarterly installments
thereafter so long as the Optionee remains an employee of the Company or a
Subsidiary on such vesting dates. Once exercisable, this Stock Option shall
continue to be exercisable at any time or times prior to the close of business
on the Expiration Date, subject to the provisions hereof and of the Plan.
2.Manner of Exercise.
(a)The Optionee may exercise this Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of this Stock Option, the
Optionee may give written notice to the Administrator of his or her election to
purchase some or all of the Option Shares purchasable at the time of such
notice. This notice shall specify the number of Option Shares to be purchased.
Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; or (iv) a combination of (i), (ii) and (iii) above. Payment
instruments will be received subject to collection.
The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations. In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.
(b)The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of




--------------------------------------------------------------------------------



the Plan. The determination of the Administrator as to such compliance shall be
final and binding on the Optionee. The Optionee shall not be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Stock subject to this Stock Option unless and until this Stock Option shall
have been exercised pursuant to the terms hereof, the Company or the transfer
agent shall have transferred the shares to the Optionee, and the Optionee’s name
shall have been entered as the stockholder of record on the books of the
Company. Thereupon, the Optionee shall have full voting, dividend and other
ownership rights with respect to such shares of Stock.
(c)The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.
(d)Notwithstanding any other provision hereof or of the Plan, no portion of this
Stock Option shall be exercisable after the Expiration Date hereof.
3.Termination of Employment. If the Optionee’s employment by the Company or a
Subsidiary (as defined in the Plan) is terminated, the period within which to
exercise the Stock Option may be subject to earlier termination as set forth
below.
(a)Termination Due to Death. If the Optionee’s employment terminates by reason
of the Optionee’s death, any portion of this Stock Option outstanding on such
date shall become fully exercisable and may thereafter be exercised by the
Optionee’s legal representative or legatee for a period of 12 months from the
date of death or until the Expiration Date, if earlier.
(b)Termination Due to Disability. If the Optionee’s employment terminates by
reason of the Optionee’s disability (as determined by the Administrator), any
portion of this Stock Option outstanding on such date shall become fully
exercisable and may thereafter be exercised by the Optionee for a period of 12
months from the date of termination or until the Expiration Date, if earlier.
(c)Termination for Cause. If the Optionee’s employment terminates for Cause (as
defined below), any portion of this Stock Option outstanding on such date shall
terminate immediately and be of no further force and effect.
(d)Other Termination. If the Optionee’s employment terminates for any reason
other than the Optionee’s death, the Optionee’s disability, or Cause, and unless
otherwise determined by the Administrator, any portion of this Stock Option
outstanding on such date may be exercised, to the extent exercisable on the date
of termination, for a period of three months from the date of termination or
until the Expiration Date, if earlier. Any portion of this Stock Option that is
not exercisable on the date of termination shall terminate immediately and be of
no further force or effect. Notwithstanding the foregoing, if the Optionee
voluntarily resigns or retires (as determined by the Administrator) after being
employed by the Company for at least five continuous years, any portion of this
Stock Option outstanding on such date may be exercised, to the extent
exercisable on the date of such termination, for a period of 12 months from the
date of termination or until the Expiration Date, if earlier.
(e)Termination in Connection with a Sale Event. If the Optionee’s employment is
terminated by the Company without Cause or by the Optionee for Good Reason in
either case within 24 months after a Sale Event, this Stock Option shall
immediately become 100% vested and exercisable as of the date of such
termination.
For purposes of this Agreement, “Cause” shall mean the occurrence of any one or
more of the following events: (i) conduct by the Optionee constituting a
material act of willful misconduct in connection with the performance of
Optionee’s duties to the Company, including, without limitation,
misappropriation of funds or property of the Company or any of its subsidiaries
or affiliates other than the occasional, customary and de minimis use of Company
property for personal purposes; or (ii) the commission by the Optionee of any
felony or a misdemeanor involving moral turpitude, deceit, dishonesty or fraud,
or any conduct by the Optionee that would reasonably be expected to result in
material injury to the Company or any of its subsidiaries and affiliates if he
were retained in his position; or (iii) willful and deliberate material
non-performance by the Optionee of his duties to the Company (other than by
reason of the Optionee’s physical or mental illness, incapacity or disability)
which has continued for more than 30 days following written notice of such
non-performance from the Company; or  (iv) a breach by the Optionee of any of
the provisions contained any agreements between Optionee and the Company
relating to noncompetition, nonsolicitation, nondisclosure and/or assignment of
inventions; or (v) a material violation by the Optionee of the Company’s
employment policies which has continued following written notice of such
violation from the Company; or (vi) willful failure to cooperate with a bona
fide internal investigation or an investigation by regulatory or law enforcement
authorities, after being instructed by the Company to cooperate, or the willful
destruction or failure to preserve documents or other materials known to be
relevant to such investigation or the willful inducement of others to fail to
cooperate or to produce documents or other materials in connection with such
investigation.  For purposes of clauses (i), (iii) or (vi) hereof, no act, or



--------------------------------------------------------------------------------



failure to act, on Optionee’s part shall be deemed “willful” unless done, or
omitted to be done, by the Optionee without reasonable belief that the
Optionee’s act or failure to act, was in the best interest of the Company and
its subsidiaries and affiliates.
For purposes of this Agreement, “Good Reason” shall mean that the Optionee has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events: (i) a material diminution in
Optionee’s responsibilities, authority or duties; or (ii) a material reduction
in Optionee’s then current base salary except for across-the-board salary
reductions similarly affecting all or substantially all similarly situated
employees; or (iii) the relocation of the Company offices at which the Optionee
is principally employed to a location more than 30 miles from such offices. For
purposes of clause (i) hereof, a change in the reporting relationship, or a
change in a title will not, by itself, be sufficient to constitute a material
diminution of responsibilities, authority or duty. “Good Reason Process” shall
mean: (i) Optionee reasonably determines in good faith that a “Good Reason”
condition has occurred; (ii) Optionee notifies the Company in writing of the
occurrence of the Good Reason condition within 30 days of the occurrence of such
condition; (iii) Optionee cooperates in good faith with the Company’s efforts,
for a period not less than 30 days following such notice (the “Cure Period”), to
remedy the condition; (iv) notwithstanding such efforts, the Good Reason
condition continues to exist following the Cure Period; and (v) Optionee
terminates his employment within 30 days after the end of the Cure Period. If
the Company cures the Good Reason condition during the Cure Period, Good Reason
shall be deemed not to have occurred.
The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.
4.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Stock Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.
5.Transferability. This Agreement is personal to the Optionee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution. This Stock Option is
exercisable, during the Optionee’s lifetime, only by the Optionee, and
thereafter, only by the Optionee’s legal representative or legatee.
6.Status of the Stock Option. This Stock Option is intended to qualify as an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”), but the Company does not represent or warrant that this
Stock Option qualifies as such. The Optionee should consult with his or her own
tax advisors regarding the tax effects of this Stock Option and the requirements
necessary to obtain favorable income tax treatment under Section 422 of the
Code, including, but not limited to, holding period requirements. To the extent
any portion of this Stock Option does not so qualify as an “incentive stock
option,” such portion shall be deemed to be a non-qualified stock option. If the
Optionee intends to dispose or does dispose (whether by sale, gift, transfer or
otherwise) of any Option Shares within the one-year period beginning on the date
after the transfer of such shares to him or her, or within the two-year period
beginning on the day after the grant of this Stock Option, he or she will so
notify the Company within 30 days after such disposition.
7.Tax Withholding. The Optionee shall, not later than the date as of which the
exercise of this Stock Option becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event. The Company shall have the
authority to cause the minimum required tax withholding obligation to be
satisfied, in whole or in part, by withholding from shares of Stock to be issued
to the Optionee a number of shares of Stock with an aggregate Fair Market Value
that would satisfy the withholding amount due.
8.No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Optionee in employment and neither the Plan nor this Agreement shall interfere
in any way with the right of the Company or any Subsidiary to terminate the
employment of the Optionee at any time.
9.Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Stock Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.
10.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Optionee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant



--------------------------------------------------------------------------------



Information; (ii) waives any privacy rights the Optionee may have with respect
to the Relevant Information; (iii) authorizes the Relevant Companies to store
and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Optionee shall have access to, and the right
to change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.
11.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Optionee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]



--------------------------------------------------------------------------------







12.Clawback. The Optionee agrees and acknowledges that the entire Stock Option,
whether or not vested or exercised, shall be subject to the terms and provisions
of the Company’s Policy for Recoupment of Incentive Compensation, when adopted.
The Company’s Policy for Recoupment of Incentive Compensation shall have
substantially the terms and provisions as set forth in Exhibit A.


 
 
INSULET COPRORATION
 
 
 
 
 
 
 
 
By: Patrick J. Sullivan
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
 
Optionee Name
 
 
Optionee Acceptance Date
 
 
 










--------------------------------------------------------------------------------



EXHIBIT A
INSULET CORPORATION
Policy for Recoupment of Incentive Compensation1 
Definitions
As used herein, the following terms have the following meaning:
“Covered Officer” means any officer of the Company whom the Board of Directors
has previously determined is subject to the reporting requirements of Section 16
of the Securities Exchange Act of 1934. This policy shall apply to persons who
were Covered Officers during the relevant period but are no longer employees of
the Company at the time the determination to recoup compensation is made.
“Incentive Compensation” means annual cash bonus and long term equity incentive
compensation (i.e., employee stock options and restricted stock units).
Policy
If Insulet Corporation (the “Company”) is required to restate any of its
financial statements due to both (i) the material non-compliance of the Company
with any financial reporting requirement and (ii) misconduct of a Covered
Officer, then the Compensation Committee may require any Covered Officer to
repay to the Company that part of the Incentive Compensation received by that
Covered Officer during the one-year period preceding the publication of the
restated financial statement that the Compensation Committee determines was in
excess of the amount that such Covered Officer would have received had such
Incentive Compensation been calculated based on the financial results reported
in the restated financial statement.
The Compensation Committee may take into account any factors it deems reasonable
in determining whether to seek recoupment of previously paid Incentive
Compensation and how much compensation to recoup from individual Covered
Officers (which need not be the same amount or proportion for every Covered
Officer), including any determination by the Compensation Committee regarding
which Covered Officer engaged in misconduct or was responsible in whole or in
part for the events that led to the financial restatement. The amount and form
of the compensation to be recouped shall be determined by the Compensation
Committee in its discretion, and recoupment of compensation paid as annual cash
bonuses or long term incentives may be made, in the Compensation Committee’s
discretion, through cancellation of vested or unvested stock options,
cancellation of unvested restricted stock units and/or cash repayment.
This policy will be amended to conform with the mandatory clawback requirements
of the Dodd-Frank Wall Street Reform and Consumer Protection Act once rules
implementing such requirements are finalized.



--------------------------------------------------------------------------------

1Adopted by the Board of Directors on [_______________], 2014.





